Citation Nr: 1312184	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  08-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for back disability. 

2.  Entitlement to service connection for neck disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to November 1985. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the claims sought. 

In October 2008, the Veteran testified before a Decision Review Officer at the Muskogee RO; a copy of the transcript is of record.  In November 2010, the Veteran testified before the undersigned at the Muskogee RO; a copy of the transcript is also of record. 

This matter was previously before the Board in April 2011.  At that time, the Board determined that further action by the Agency of Original Jurisdiction (AOJ) was necessary.  Accordingly, the Board remanded the case.  The case has now been returned to the Board for further appellate action.

In June 2012, the Board accepted additional evidence submitted by the Veteran to the Appeals Management Center (AMC) in support of his appeal.  This evidence is pertinent to his appeal.  The Veteran clarified in February 2013 that he wished to waive initial AOJ jurisdiction of this evidence.  Consequently, the Board is accepting this evidence for inclusion into the record on appeal.  See 38 C.F.R. 
§§ 20.800; 20.1304.

When the case was last before the Board in April 2011, an additional claim, whether new and material evidence has been submitted to reopen a claim of service connection for right knee disability, was referred to the AOJ for appropriate action.  Then in July 2012 he filed a supplemental claim seeking service connection for 
(1) anxiety and mood disorder, (2) a lower extremities disorder, and (3) an upper extremities disorder, each claimed as secondary to sleep apnea.  He also claimed entitlement to an increased disability rating for (4) sinusitis with chronic headaches, and (5) bilateral hearing loss.  See VA Form 21-526b, received in July 2012.  Finally, he reiterated his intention to reopen the (6) claim of service connection for a bilateral knee disorder.  Because these six issues are pending at the AOJ, they are not within the Board's appellate jurisdiction at this time and must be referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds, after further consideration, that this case must be remanded once more as there was not substantial compliance with the Board's prior remand directives.  

As noted above, this case was previously before the Board in April 2011.  At that time, the Board explained that the Veteran had previously undergone a VA examination in December 2008, but that examination was inadequate to decide the case.  Consequently, the Board remanded the case to arrange a new VA examination to address the complex medical questions raised by the case.  The Board, accordingly, requested that the new VA examiner:

clearly identify all current disability/ies affecting the back and neck, to include previously diagnosed lumbar strain/muscle spasm.  Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service.  In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions, to include reported increasing pain soon after separation. 

The Board also asked the examiner to provide a thorough rationale supporting opinion.  

Upon remand, as directed, the Veteran underwent a VA examination in April 2011.  The VA examiner concluded that "[t]he interview with the [V]eteran, his stated history, and review of the records, lead this examiner to the medical conclusion that the Veteran's back pain and neck pain are less likely as not (less than 50/50 probability) related to the back and neck injuries reported during active military service.  The Board now finds that this VA examination, as with the prior examination in December 2008, is inadequate to decide the claims for two reasons.  

First, the Board asked the VA examiner to clearly identify all current disabilities affecting the back and neck.  Here, the April 2011 VA examiner cited contemporaneous lumbar spine MRI results, which the Board may reasonably interpret as the examiner's diagnosis as to the back.  But, the examiner did not cite any such finding(s) regarding the neck.  Rather, the examiner simply provided an opinion regarding "neck pain."   

Second, the VA examiner's reasoning is unclear in several respects.  For example, the examiner reasoned that "no work records refer to a prior military injury that continues to affect the Board."  Thus, it would appear that the examiner is concluding, essentially, that (a) such "work records" are available, but (b) they do not refer to a prior injury.  However, no such "work records" are in the claims file.  Although it appears the Veteran had a workplace injury after service (he contended otherwise at the Board hearing (Hr'g Tr. 11)), the medical records associated with that injury are not available.  (The Veteran testified at his Board hearing that he attempted to obtain post-service medical records, but was told by the providers that the records were destroyed.  See Hr'g Tr. 11.)  Consequently, if this is the examiner's reasoning, then he is relying on an unclear factual predicate.  In other words, because the records contemporaneous to the post-service workplace injury are not available, it is unclear how the examiner could find that the missing records did not refer to a prior injury.  If this is not the examiner's reasoning, then the lack of clarity reduces the probative value of the opinion.  

Similarly, the VA examiner's ultimate opinion appears to be that the Veteran's current back condition "is degenerative in nature, and [such changes] occur with wear and tear over time."  The VA examiner went on to explain that "[n]o defects, such as ligament tear or compression, were noted on [the Veteran's] MRI test that would indicate a significant traumatic injury that might occur with a fall from a vehicle."  As before, the VA examiner's reasoning is unclear.  It appears that the VA examiner is reasoning that although the Veteran had an injury during service, that injury did not directly result in the current back condition; rather, the current condition is due solely to "wear and tear over time."  Importantly, the VA examiner's reasoning is sound only if it is based on one of two premises:  (a) that the Veteran's complaints and injuries during service do not constitute "wear and tear" (even if they were not "significant traumatic injury"), or (b) that "over time" does not encompass the time period covering the Veteran's active duty service.  However, the VA examiner did not articulate either of these premises.  

To put it another way, the VA examiner's opinion does not explain why any wear-and-tear during service did not contribute, even if only in part, to the current condition.  Conversely, it is not clear from the VA examiner's opinion why it is only the wear-and-tear occurring "over time" after service that caused the current condition.  This is significant in light of the injuries and complaints documented in the STRs (and the Veteran's statements alleging recurrent post-service symptoms).  The Board, in its lay capacity, is unable to make any conclusions as to the medical significance of the in-service events or the time period involved.  However, it would appear that the Veteran's in-service injuries and complaints might constitute "wear and tear" and that the phrase "over time" might encompass the Veteran's period of active duty service.  Hence, the Board finds a new VA examination is needed.  Because the VA examiner did not articulate any further reasoning, even upon an overall reading of the examination report, the Board can only speculative as to whether the VA examiner did or did not intend such inferences to be drawn.  
See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (noting that the Board may permissibly draw "inference[s] based on the evidence" as long as any inference resulting in a medical determination is independent and cited); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

Finally, the Board observes that the April 2011 VA examiner provides an unfavorable opinion regarding the neck.  However, the examiner's articulated reasoning focuses exclusively on the back.  The VA examiner did not directly address the neck or make clear whether his reasoning regarding the back also applied to the neck pain.  Again, it is not within the Board's capacity as a lay body to draw such an inference, even if intended by the examiner.  See id.  

The Board intends in no way to disparage the VA examiner's medical judgment.  Nonetheless, his reasoning is not sufficiently articulated to fully inform a determination by the Board.  

For these reasons, the Board finds that the April 2011 VA examination does not substantially comply with the prior Board remand directives.  Accordingly, remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter providing him the further opportunity to identify the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded back and neck claims, if any.  

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), undertake all reasonable efforts to obtain all relevant pertinent private records he identifies, unless those records are already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Obtain all of the Veteran's outstanding VA treatment records.  This should be accomplished on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the initial development specified in paragraphs 1-3 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying:  (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

5.  After completing the initial development requested in paragraphs 1-4 above, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed neck and back disorders.  To the extent reasonably possible, the examination should be performed by an examiner who has not previously examined the Veteran.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm whether the paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis(es) for the back and neck, and then specifically indicate whether it is at least as likely as not (i.e., there is at least an equal probability) that the current neck and back disorder(s) had their onset during service, became manifest within a one-year period following the Veteran's discharge from service, or are otherwise causally related to any event or circumstance of his active service.  It is imperative that the VA examiner specifically address all diagnosed back and neck disorders.  For purposes of making this determination, the examiner is asked to accept as true that the Veteran had recurrent symptoms after service, including prior to a 1992 workplace injury.  

It is essential that the examiner carefully articulate the medical reasons for why and how all conclusions and opinions were reached.  Because the examiner is being asked to provide an expert medical opinion on causation, the following considerations are of particular importance:  

(a) The examiner should identify any specialization, specific knowledge, experience, education, or training s/he may have in assessing medical causal relationships.  

(b) The examiner is asked to expressly identify all specific evidence (i.e., facts) found in the Veteran's claims file used to support his/her conclusions.  Similarly, where applicable, the examiner should identify all information/foundation obtained outside the claims file, if such is used to inform/support any opinion or conclusion.  For instance, any independent research, knowledge, literature (journal articles, textbooks), etc., utilized in justifying all conclusions.  The examiner is asked to be as specific as possible.  

(c) If the examiner relies on an absence of evidence showing symptoms or treatment at any point during the Veteran's history, the examiner must explain either why the silence in the record can be taken as proof that a doctor did not observe the symptom or why the fact would have normally been recorded if present.  

(d) The examiner is asked to carefully consider the Veteran's own assertions, including his statements indicating that he had symptoms during and after service.  The examiner should particularly consider whether the chronology/continuity of the Veteran's reported symptoms and history are consistent with the nature of the current diagnosis, including in light of the entire body of relevant evidence.  If the examiner determines that the Veteran's lay assertions are mistaken, the examiner should identify the medical reasons why his lay opinion is invalid.  

(e) If applicable, the examiner is asked to discuss why any other risk factors, alternative causes (i.e., differential diagnoses/etiology or intervening injuries), or other confounding factors that a current disorder results from or was incurred coincident with service.  For instance, if the examiner determines that the Veteran has degenerative changes that are consistent with wear and tear over time, the examiner should explain why either (a) the Veteran's in-service injuries and symptoms do not constitute "wear and tear" or (b) that "over time" encompasses only the time period after the Veteran's separation from service.  Again, the examiner should articulate the medical basis for either conclusion. 

(f) If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


